    Case: 3:17-cv-00050-RAM-RM Document #: 29 Filed: 05/14/20 Page 1 of 4



                    IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                         DIVISION OF ST. THOMAS AND ST. JOHN

NEFTA PETERSEN,                   )
                                  )
                Plaintiff,        )
                                  )
                v.                )                    Case No. 3:17-cv-0050
                                  )
STEVE LANGFORD, FEDERAL BUREAU OF )
PRISONS,                          )
                                  )
                Defendants.       )
                                  )

APPEARANCES:

Nefta Petersen, Pro Se
St. Croix, U.S.V.I.
        Plaintiff,

Nicola T. Hanna, United States Attorney
William Rollins, AUSA
United States Attorney’s Office
Los Angeles, CA
       For Steve Langford and the Federal Bureau of Prisons.

                                              ORDER

MOLLOY, Judge

       BEFORE THE COURT is the petition of Nefta Petersen (“Petersen”) for a Writ of
Habeas Corpus pursuant to 28 U.S.C. § 2241 (the “Habeas Petition”). For the reasons stated
below, the Court will dismiss the petition.
                                    I.        BACKGROUND
       In 1995, Petersen was charged with three federal crimes: (1) assault of a federal
officer in violation of 18 U.S.C. § 111 (“Count 1”); (2) attempted murder of a federal officer in
violation of 18 U.S.C. § 1114 (“Count 2”); and (3) use of a firearm in violation of 18 U.S.C. §
924 (“Count 3”). Petersen was also charged with two territorial crimes: second degree
murder in violation of 14 V.I.C. § 922 (“Count 4”) and first degree assault in violation of 14
V.I.C. § 295 (“Count 5”). Petersen subsequently pled guilty to each of those counts.
     Case: 3:17-cv-00050-RAM-RM Document #: 29 Filed: 05/14/20 Page 2 of 4
Petersen v. Langford
Case No. 3:17-cv-0050
Order
Page 2

       After pleading guilty, Petersen moved to withdraw his guilty plea. The Court denied
the motion and sentenced Petersen on August 23, 1995. Petersen appealed. On appeal, the
Third Circuit vacated Petersen’s judgment and remanded for an evidentiary hearing on
Petersen’s motion to withdraw his guilty plea. On remand, the Court held an evidentiary
hearing and again denied Petersen’s motion.
       Petersen was resentenced on September 30, 1998. See ECF No. 16, Ex. 1 at 30. With
respect to the federal crimes, the Court sentenced Petersen to 120 months imprisonment on
Count 1 and 240 months imprisonment on Count 2, to run concurrently with each other. See
id. at 50. The Court also sentenced Petersen to 60 months on Count 3, to run consecutive to
the terms on Counts 1 and 2. See id. With respect to the territorial crimes, the Court sentenced
Petersen to 15 years imprisonment on both Counts 4 and 5, to run concurrently with each
other but consecutive to the federal term of imprisonment. See id. at 51, 53-54.
       As Petersen approached the completion of his federal term of imprisonment, he was
in custody at the Federal Correctional Complex in Lompoc, California. Petersen was
scheduled to be placed in a halfway house after his federal prison term was complete. On
December 18, 2015, the Virgin Islands Bureau of Corrections (“BOC”) lodged a detainer
against Petersen to have him returned to the Virgin Islands after the completion of his federal
imprisonment to serve his territorial term of imprisonment. The Federal Bureau of Prisons
(“BOP”) subsequently canceled Petersen’s halfway home placement
       On November 29, 2016, Petersen filed a petition for a writ of habeas corpus in the
United States District Court for the Central District of California. Petersen asserted two
grounds for relief: (1) that the BOC’s detainer was improper; and (2) that BOP’s cancellation
of Petersen’s halfway home placement violated his constitutional rights. On July 21, 2017,
the California district court dismissed Petersen’s claim regarding the cancellation of his
halfway home placement and transferred the remainder of Petersen’s action to this Court.
     Case: 3:17-cv-00050-RAM-RM Document #: 29 Filed: 05/14/20 Page 3 of 4
Petersen v. Langford
Case No. 3:17-cv-0050
Order
Page 3

                                          II.      DISCUSSION
        A petition for a writ of habeas corpus under 28 U.S.C. § 2241 (“Section 2241”)
provides an avenue for federal prisoners to “challenge the ‘execution’ of his sentence.”
Woodall v. Fed. Bureau of Prisons, 432 F.3d 235, 241 (3d Cir. 2005); see also Coady v. Vaughn,
251 F.3d 480, 485 (3d Cir. 2001) (“Section 2241 is the only statute that confers habeas
jurisdiction to hear the petition of a federal prisoner who is challenging not the validity but
the execution of his sentence.”). The “execution” of a sentence “include[es] such matters as
the administration of parole, computation of a prisoner's sentence by prison officials, prison
disciplinary actions, prison transfers, type of detention and prison conditions.” Woodall, 432
F.3d at 242 (quoting Jiminian v. Nash, 245 F.3d 144 (2d Cir. 2001)).
        Petersen argues that the detainer lodged against him is improper because his “entire
sentence was vacated in 1996 and the subsequent resentence was concurrent.” See ECF No.
10 at 1. As discussed above, Petersen’s territorial sentence was ordered to be served
consecutively to his federal sentence.1 Petersen’s federal sentence was completed on April
26, 2017, after which he was transferred to the custody of the BOC to serve his 15-year
territorial term of imprisonment. Under these circumstances, the Court perceives no
impropriety with the detainer lodged against Petersen.
        While the Court holds that the BOC’s detainer against Petersen was proper, the Court
is concerned with the BOC’s apparent misunderstanding of Petersen’s territorial prison
term. Specifically, the detainer asserted that Petersen “has a total territorial sentence of
twenty-five (25) years imprisonment.” ECF No. 16, Ex. 1 at 26. In support of that assertion,
the BOC provided with the detainer a copy of Petersen’s August 23, 1995 Judgment. That
Judgment, however, was vacated by the Third Circuit. On remand, the Court re-sentenced
Petersen to 15 years imprisonment. It does not appear that the BOC is aware of these
circumstances. Accordingly, the Court will direct the Clerk of Court to mail to the BOC a copy
of this order along with the operative judgment and commitment in Petersen’s criminal case.


1 Petersen also asserts that his plea agreement with the United States required his territorial sentence to be
concurrent with his federal sentence. Petersen’s plea agreement did not, however, guarantee that outcome.
Rather, the United States only agreed in the plea agreement to “recommend to the court that the [territorial]
sentences . . . run concurrently with the sentences imposed on the [federal] counts.” ECF No. 10, Ex. B at 2
(emphasis added).
     Case: 3:17-cv-00050-RAM-RM Document #: 29 Filed: 05/14/20 Page 4 of 4
Petersen v. Langford
Case No. 3:17-cv-0050
Order
Page 4

       The premises considered, it is hereby
       ORDERED that Nefta Petersen’s Habeas Petition is DENIED; it is further
       ORDERED that the Clerk of Court shall mail a copy of this order and the operative
judgment and commitment in Petersen’s criminal case to the Virgin Islands Bureau of
Corrections; it is further
       ORDERED that all pending motions are MOOT; and it is further
       ORDERED that the Clerk of Court shall CLOSE this case.



Dated: May 14, 2020                             s/ Robert A. Molloy
                                                ROBERT A. MOLLOY
                                                District Judge
